Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 11 January 179[1]
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Jan. 11. 1790 [i.e., 1791]

I have this day recieved your favor of Dec.It is the first and only news I have had from home since I left it. I have written some scolding letters on this account. I am very sorry for the discontinuance of the Charlottesville post, and will contribute any thing reasonable for it’s reestablishment provided it goes from Charlottesville to Richmond directly, and returns there in like manner. In the mean time I pray that a letter may be written to  me once a week. This job can be divided among you so as to bring it on each but once in three weeks, which I will repay weekly. I do not ask long letters when there is no subject for them, but only to know how you all do. These letters may always find a conveyance from Charlottesville to Richmond.
I think the price of wheat unjustifiably low at Richmond. It has been constant here at a French crown. This price has been occasioned by the West India demand, and as all the country North of Baltimore is now shut up by the ice, I think the demands must now center in the Chesapeak, consequently that the harvest of Virginia will be from this till the ice breaks up here. There will be little demand in Europe this year; but there is some in France, tho’ their crop was good.
A letter in the public papers supposed from the D. of Leeds to the Mayor of London announces peace. It has appeared here this fortnight, without contradiction or confirmation. It is rather believed than otherwise.
Congress have before them two important propositions. The one for the establishment of a bank, the other of a tax on ardent spirits, which they call an excise, tho’ not resembling the excise in the odious method of collection. Moral, as well as fiscal reasons procure it advocates.
Mrs. Monroe set out for New York yesterday, to continue there till March. Her little daughter went thro’ the small pox so easily as merely to satisfy them she had it. Present my sincere love to my daughters and believe me to be dear Sir yours affectionately,

Th: Jefferson

